Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Spillane, US PGPub 2020/0183906 teaches many aspects of independent claim 1, specifically a memory system, comprising: a storage medium including a plurality of memory regions (par. 18), the object storage platform; and  a controller configured to:  allocate each open memory region of a plurality of open memory regions among the memory regions to one or more levels (par. 33); receive a write request from a host device that includes data and a level for the data, the level being a level of a file in a predetermined unit in which data is included in a log-structured merge (LSM) tree structure (pars. 54-57), where the write request is received and the data is written in the top level of the LSM tree structure; and store, in response to the received write request, the data in an open memory region allocated to the level (pars. 54-57), the data stored in a data table in the top level of the LSM tree structure. Spillane, however, fails to disclose a certain memory region, as a unit of garbage collection operation, which only stores data of one or more levels including the top level allocated to the certain memory region, and thus not teach the amended limitations of claim 1. 
Claims 2-6 depend from allowable claim 1 and are allowable based on their dependency on the allowable base claim. Independent claim 12 is allowable for similar reasons as claim 1. Claims 13-20 depend from allowable claim 12 and are allowable based on their dependency on the allowable base claim.  
With respect to independent claim 7, Spillane teaches many features of the claim, specifically, a memory system, comprising: a storage medium including a plurality of memory units corresponding to a plurality of physical addresses (par. 40); and a controller configured to manage mapping relationships between the physical addresses and logical addresses (par. 45), wherein, in response to a mapping change request received from a host device, the controller maps first physical addresses previously mapped to first logical addresses to second logical addresses (pars. 58-59). Spillane, however, fails to disclose that when the mapping is changed, physical addresses are maintained and logical addresses are changed, and thus does not teach the amended limitations of claim 7. Claims 8-11 depend from claim 7 and are allowable based on their dependence on the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136